Citation Nr: 0215828	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, and if so, whether the claim 
may be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1968 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota.  In the 
June 2001 rating decision the M&ROC continued its piror 
denial of entitlement to service connection for the cause of 
the veteran's death.  The claim had previously been denied by 
the M&ROC, most recently in an unappealed decision in 1996.  


FINDINGS OF FACT

1.  In an unappealed decision of which the appellant was 
notified in July 1996, the M&ROC denied entitlement to 
service connection for the cause of the veteran's death.  

2.  Evidence added to the record since the M&ROC's July 1996 
decision bears directly and substantially upon the specific 
matter under consideration; it is not merely cumulative of 
previously submitted evidence; and is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran died in November 1994; the Certificate of 
Death lists the cause of death as respiratory failure 
following allogenic bone marrow transplant and indicates 
aplastic anemia and Pneumocystis carinii pneumonia were 
significant conditions contributing to death.  

4.  Although scientific literature suggests a possible 
relationship between exposure to pentachlorophenol (PCP) and 
aplastic anemia, the evidence does not demonstrate that the 
veteran's aplastic anemia was causally related to exposure to 
PCP in service or to exposure to any other herbicides in 
service, including any contaminants of those herbicides 
common to those herbicides and PCP.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for the cause of the death is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1103, 1110, 
1116, 1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, who is the veteran's widow, contends there is 
a causal relationship between the veteran's aplastic anemia, 
which contributed to his death, and his in-service exposure 
to the chemical compounds in Agent Orange.  She argues that 
the medical treatises and scientific and medical opinions she 
has submitted support her contentions and that service 
connection should be granted for the cause of the veteran's 
death.  


In the interest of clarity, the Board will initially set 
forth the pertinent law and regulations with a discussion of 
the applicability of the Veterans Claims Assistance Act.  The 
Board will then analyze the appellant's claim with 
application of the law and regulations to the facts of the 
case.  

Pertinent law and regulations

Finality/new and material evidence

In general, RO decisions that are unappealed become final. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even where it would not be enough 
to convince the Board to grant a claim.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all the 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for cause of death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Dependency and indemnity compensation benefits are payable to 
the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5 (2001).  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c).

Agent Orange/herbicides

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including on a presumptive basis, a veteran who, 
during active military, naval, or air service, service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2, 4-dichlorphenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f) (West Supp. 2002).  

The statute and implementing regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, diabetes 
mellitus, prostate cancer and respiratory cancers, including 
cancers of the lung, bronchus, trachea or larynx.  See 
38 U.S.C.A. § 1116(a)(2) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2001).  The Secretary of Veterans 
Affairs formally announced in the Federal Register, on June 
24, 2002, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  67 Fed. Reg. 42600 (2002).

In Combee v. Brown, the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 104344 (Fed.Cir.1994), rev'g 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, 
the Board must not only determine whether the veteran has a 
disability that is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam (See 38 C.F.R. § 3.309(e)), but must also 
determine whether that disability is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  
In other words, the fact that the veteran did not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude the appellant from establishing service connection 
as she may, in the alternative, establish service connection 
by way of proof of actual direct causation, showing that the 
veteran's exposure to herbicides during service caused his 
aplastic anemia, which contributed to his death.  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), then competent medical or other 
probative evidence is necessary.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).


The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation expanded the duty of VA 
to notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The United States Court of Appeals for Veterans Claims (the 
Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this decision, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Pertinent to the issue currently on appeal, however, the VCAA 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The amendments to 38 C.F.R. § 3.156(a), revising the 
definition of new and material evidence, apply only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620.  
Because the appellant filed her current claim in March 2001, 
which was before August 29, 2001, the former provisions of 
38 C.F.R. § 3.156(a) outlined earlier are for application in 
this case.

The Board has carefully considered the record and is of the 
opinion that the provisions of the VCAA have been satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

The Board notes that the Court has recently held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the record shows that in a letter dated in May 
2001, the M&ROC specifically pointed out to the appellant 
that her claim for service-connected death benefits had been 
previously denied in July 1996 because there was no basis in 
the evidence of record to establish service connection for 
the cause of the veteran's death from aplastic anemia.  The 
RO explained that in order to reopen her claim, she would 
have to submit evidence not previously considered showing the 
condition caused the veteran's death.  The RO also explained 
that to establish that a veteran's death is service 
connected, the evidence must show three things:  the cause of 
death; an injury, disease or other event in service; and a 
relationship between the cause of death and the injury, 
disease, or event in service.  The RO elaborated, stating 
that such a relationship was usually shown by the death 
certificate, other medical record or medical opinions.  The 
RO explained to the appellant that it would request medical 
evidence that she identified and that she could provide a 
medical opinion from her own doctor.  The M&ROC notified the 
appellant that it would attempt to obtain evidence she 
identified but that it was still her responsibility to 
support her claim with appropriate evidence.  

In its October 2001 statement of the case (SOC), the M&ROC 
provided the appellant with notice of the regulatory criteria 
for granting service connection for the cause of death and 
with notice of the regulatory criteria concerning the grant 
of service connection on a presumptive basis for specified 
diseases associated with exposure to certain herbicide 
agents.  It is the Board's judgment that by means of the May 
2001 letter and the October 2001 SOC, the M&ROC complied with 
the duty to notify the appellant of what evidence she should 
obtain and what evidence would be obtained by VA.   

Duty to assist

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  See 
38 U.S.C.A. § 5103A.

Analysis

Submission of new and material evidence

Review of the record shows that although the M&ROC advised 
the appellant that she needed new and material evidence to 
reopen the previously denied claim for service connection for 
the cause of the veteran's death, the M&ROC did not make an 
explicit determination that new and material evidence had 
been submitted before it proceeded to an adjudication of the 
claim on the merits in its June 2001 rating decision.  
Notwithstanding the M&ROC's action, the Board is under the 
statutory obligation to conduct a de novo review of the issue 
of whether new and material evidence has been submitted.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 5108.  In Barnett, the Federal Circuit 
determined that the issue of whether new and material 
evidence has been submitted is a matter of jurisdiction, and 
that the Board did not have the jurisdiction to consider a 
previously adjudicated claim unless new and material evidence 
had been submitted.  Barnett, 83 F.3d at 1384.  Hence, the 
Board will proceed first with a determination of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death.  

As noted above, the appellant has petitioned to reopen the 
claim of service connection for the cause of the veteran's 
death, which was previously denied in an M&ROC rating 
decision dated in July 1996.  The M&ROC notified the 
appellant of that decision by letter dated in July 1996 and 
informed her of her appellate rights and pertinent deadlines.  
She did not appeal that decision within the requisite time. 
Because the decision was not duly appealed, it is final. 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

Review of the record shows that evidence of record in July 
1996 when the M&ROC denied the appellant's claim for service 
connection for the cause of the veteran's death as a result 
of exposure to herbicides included the veteran's DD Form 214 
showing service in Vietnam, service medical records, private 
medical records, a letter from the veteran's physician, and a 
letter from The Agent Orange Veteran Payment Program.  Also 
of record was the Certificate of Death showing that the 
veteran died in November 1994 and that his physician 
certified that the immediate cause of death was disseminated 
aspergillosis with respiratory failure following an allogenic 
bone marrow transplant.  The physician listed aplastic anemia 
and "PCP pneumonia" as other significant conditions 
contributing to the death.  

[The Board notes that the Court has observed that "PCP 
pneumonia" is Pneumocystis carinii pneumonia and that it 
occasionally causes extrapulmonary disease in 
immunocompromised patients.  See YT v. Brown, 9 Vet. App. 
195, 196-97 (1996).  The use of "PCP pneumonia" in the 
veteran's death certificate should not be confused with "PCP" 
as the abbreviation of pentachlorophenol used throughout the 
remainder of this decision.]  

Among the private medical records was a hospital summary 
showing the veteran underwent a bone marrow biopsy in January 
1993.  At that time it was noted that the veteran was a 
welder and handyman at a trucking company with frequent 
exposure to spray paint and solvents as well as positive 
Agent Orange exposure in Vietnam.  It was also noted that the 
veteran had been exposed to Diazenon spray and Malathion 
sprays in the summer of 1992.  In the letter, which was dated 
in October 1993, the veteran's physician, S.T., M.D., an 
assistant professor of medicine in oncology/hematology at the 
University of Nebraska Medical Center, reported that he had 
been treating the veteran for aplastic anemia.  Dr. S.T. 
explained that aplastic anemia is a life-threatening 
condition that results from failure of the bone marrow to 
produce cellular elements essential for life.  He said there 
were many causes for aplastic anemia, including toxins, 
drugs, infections, etc.  He said that in the veteran's case, 
they had been unable to identify the cause, but that benzene, 
a commonly used solvent and an agent known to cause aplastic 
anemia, had been identified in the veteran's workplace.  

In its July 1996 rating decision, the M&ROC denied service 
connection for the cause of the veteran's death on the basis 
that the post-service medical reported treatment of aplastic 
anemia and the death certificate indicated the cause of death 
as aplastic anemia.  The M&ROC found no evidence of treatment 
for this condition in service or evidence that it was 
manifest to a compensable degree within a year after service.  
It further concluded that aplastic anemia was not a disease 
for which VA had determined service connection could be 
granted on a presumptive basis under the authority of the 
Agent Orange Act of 1991.  

Evidence added to the record subsequent to the July 1996 
rating decision includes a copy of the veteran's July 1994 
application for disability payments under the Agent Orange 
Veteran Payment Program.  Other evidence that has been added 
to the record includes letters from two private physicians, 
copies of journal articles and a letter from a registered 
pharmacist.  The published journal articles observe that 
tetrochlorophenol and trichlorophenal are precursors of both 
Agent Orange and PCP and examine the relationship between 
exposure to PCP and aplastic anemia.  The letters from the 
physicians reference the journal articles.  One physician 
observed that it seemed to be dioxin-related products in PCP 
that had been reported to cause aplastic anemia, and the 
other stated it was as likely as not that exposure to PCP in 
service contributed to the veteran's death.  The pharmacist 
argued that the role of trichlorophenol in the cause of 
aplastic anemia could not be ruled.  She further reasoned 
that because trichlorophenol is an impurity in both PCP and 
Agent Orange, that there was a possible link between exposure 
to Agent Orange and aplastic anemia.  

Neither the medical opinions nor the journal articles were 
previously of record, they bear directly and substantially 
upon the specific matter under consideration, and they are 
not cumulative or redundant of evidence previously of record.  
This evidence contributes to a more complete consideration of 
the relationship of the veteran's death to service.  To this 
extent it is, in the Boards opinion, sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board therefore concludes that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened.  

Having concluded that the appellant's claim is reopened, the 
Board must evaluate the claim in light of all the evidence, 
both new and old.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The Board emphasizes that, as noted by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  


Procedural concerns

The Board has reopened the appellant's claim and is 
considering moving forward to discuss the claim on its 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.  First, there is the case of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that when the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.    

(i.)  Bernard considerations

The Board observes that remand to the M&ROC for 
readjudication is not necessary in this case.  In Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), the Court held that 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this case, the M&ROC has 
already decided the claim on the merits, giving the 
appellant's claim more consideration that it was due 
initially.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Further, the appellant, as has been explained earlier, has 
been afforded full procedural and due process  consideration 
with respect to her claim.  In short, the appellant has not 
been prejudiced by any action of the M&ROC, and further 
adjudication at the M&ROC level is not necessary.  


(ii.)  VA's statutory duty to assist

At this juncture, VA's statutory duty to assist the appellant 
in the development of her claim attaches.  The Board must 
therefore determine whether additional development of the 
evidence is needed. 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002).  The law provides that the assistance provided 
by VA shall include obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An opinion is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence of 
disability; and indicates that the disability may be 
associated with the veteran's active military, naval, or air 
service; but does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  

In conjunction with the her claim, the appellant has provided 
private medical records concerning the veteran's illness and 
has also submitted opinions and journal articles pertaining 
to her claim.  Obviously, physical examination cannot be 
done.  After the appeal was docketed at the Board, the 
appellant submitted an additional opinion from a registered 
pharmacist, and the Board obtained an expert medical opinion 
from a VA toxicologist via the VA Chief Public Health and 
Environmental Hazards Officer.  As prescribed by 38 C.F.R. 
§ 20.903 (2002), that opinion was furnished to the 
appellant's representative with an opportunity to present 
further evidence and argument.  In May 2002, the 
representative provided argument in response to the opinion.  
The appellant and her representative have not furnished or 
identified any outstanding evidence that may have a bearing 
on the claim.  

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claim, and have done so by furnishing medical opinions, 
journal articles and statements by the appellant herself as 
well as statements from the representative in November 2001, 
February 2002 and May 2002.  

In sum, the facts relevant to the appellant's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the appellant's claim.  

(iii.)  Standard of review

The current standard of review follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Federal Circuit has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Decision on the merits

As an initial matter the Board finds that the evidence does 
not indicate that aplastic anemia was manifested during the 
veteran's active duty, nor does the appellant so claim.  The 
Board notes there has been no showing, nor does the appellant 
contend, that the "PCP pneumonia" listed on the death 
certificate, i.e. Pneumocystis carinii pneumonia, had any 
relationship to the veteran's service or any relationship to 
exposure to PCP.  See YT v. Brown, supra.    

The appellant in essence contends there is a nexus between 
the veteran's aplastic anemia and chemical compounds in Agent 
Orange.  In that connection, the Board notes that aplastic 
anemia is not one of the diseases to which the presumption of 
service connection applies for Vietnam veterans based on 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  The appellant 
does not appear to so contend.  In essence, the appellant has 
presented evidence and argument that there is a relationship 
between the veteran's Vietnam service and his death.  As 
noted above, this approach is perfectly acceptable.  See 
Combee, supra.  It becomes the Board's responsibility to 
evaluate all of the evidence, including that presented by and 
on behalf of the appellant.  See 38 U.S.C.A. § 7104(a).   

The appellant in effect argues that the journal articles and 
medical opinions she has submitted demonstrate a causal 
relationship between exposure to PCP and aplastic anemia and 
show that both PCP and Agent Orange have various 
contaminants, including trichlorophenol and dioxin.  She in 
effect argues that because the literature suggests that PCP 
contaminates may be related to the aplastic anemia, it is 
logical to find that the contaminants in Agent Orange to 
which the veteran was exposed resulted in his aplastic 
anemia.  It appears that she has alternatively argued, 
through the opinion of a private physician, that the veteran 
was directly exposed to PCP in service and that such exposure 
to PCP exposure caused his aplastic anemia.  

The appellant has submitted a May 2001 letter from M.F., 
M.D., the veteran's physician at the Yankton Medical Clinic.  
In his letter, Dr. M.F. noted that he had been involved in 
the veteran's care starting in December 1992.  He noted that 
the veteran's history included about one year in Vietnam 
during 1969 and that the veteran felt he was exposed to Agent 
Orange at that time.   Dr. M.F. cited a letter published in 
the New England Journal of Medicine and two specific journal 
articles.  He noted there had been reports of the pesticide 
PCP causing aplastic anemia and that it seemed to be the 
dioxin-related products of PCP that had been reported to 
cause aplastic anemia.  In closing, he stated that he would 
certainly support the appellant's claim that this might well 
be a service-related incident.  

The appellant has also submitted a July 2001 letter from R.M, 
M.D., who noted that the veteran had died of complications of 
aplastic anemia in November 1994.  Dr. R.M. stated that it 
was as likely as not that the veteran's exposure to 
pentachlorophenol while serving in Vietnam from 1969-1970 was 
a contributing factor to his death.  He enclosed copies of 
the letter from the New England Journal of Medicine and the 
journal articles referenced by Dr. M.F., and stated that he 
felt strongly that on review of the case and the published 
data, the appellant's claim would be found to be valid.  

The letter and the journal articles were authored by H.J.R., 
M.D., of the Palm Beach Institute for Medical Research.  In 
his letter to the editor, Dr. R. described four patients with 
aplastic anemia and two patients with pure red-cell aplasia 
after exposure to PCP, and in his article in the Southern 
Medical Journal he provided details of the six cases.  R., 
HJ, 1981, Aplastic anemia due to pentachlorophenol [Letter], 
N Eng J Med 305:1650-51; R., HJ, 1983, Aplastic Anemia and 
Red Cell Aplasia Due to Pentachlorophenol, Southern Med J 
76:45-48.    In both the letter and the article, Dr. R. 
pointed out that PCP is a widely used pesticide, especially 
employed for treating lumber.  In the article he specified 
that exposure had been to commercial (technical grade) PCP 
and that its frequent contaminants included polychlorinated 
dibenzo-para-dioxins and dibenzofurans.  He noted that 
trichlorophenol was a precursor compound of both PCP and 
Agent Orange.  Id.  

In an article published in 1990, Dr. R. summarized a 25-year 
compilation of documented case reports of aplastic anemia, 
pure red cell aplasia, leukemia and other hematologic 
disorders following exposure to products containing PCP.  
R., HJ, 1990, Pentachlorophenol-associated aplastic anemia, 
red cell aplasia, leukemia and other blood disorders, J Fla 
Med Assoc 77:86-90.  In the article, Dr. R. presented a table 
of 13 cases of aplastic anemia and pure red cell aplasia, for 
which he stated the evidence for a primary etiologic role of 
exposure to PCP products was regarded as valid, i.e., not 
attributable to drugs, other known chemical exposure or prior 
disease.  In the table, the reported clinical and 
pathological diagnoses included pancytopenia as well as 
aplastic anemia and pure red cell aplasia.  [Pancytopenia is 
defined as "deficiency of all cell elements of the blood; 
aplastic anemia" in Dorland's Illustrated Medical Dictionary 
857 (26th ed. 1981).]  There were 9 cases of aplastic anemia 
or pancytopenia for which age at onset and interval between 
exposure to PCP and onset were known.  Age at onset for those 
cases ranged from 12 years to 58 years and interval between 
PCP exposure and clinical onset of the disease ranged from 1 
month to 30 years, with onset occurring in 2 years or less in 
7 of the 9 cases.  The nature of PCP exposure included 
industrial and home use.  Dr. R. pointed out that 
contaminants of commercial (technical grade) PCP included 
polychlorinated dibenzoparadioxins and polychlorinated 
dibenzofurans.  Id.  

In a letter dated in November 2001, S.L.S., R.Ph. stated that 
trichlorophenol is one of the reactants used to make PCP and 
that it also showed up as an impurity along with dioxin in 
PCP.  She pointed out that exposure to PCP would also result 
in exposure to those contaminants.  She reasoned that if 
exposure to PCP could result in aplastic anemia, the role of 
contaminants, including trichlorphenol, could not be ruled 
out.  She stated that trichlorophenol was also an impurity or 
contaminant of Agent Orange and that exposure to Agent Orange 
would include exposure to all the contaminants in that 
herbicide, including trichlorophenol.  She stated that this 
would create a possible link between exposure to Agent Orange 
and aplastic anemia.  

The Board observes at this juncture that none of the above 
opinions and reference medical articles referred to Vietnam 
veterans or herbicides used in Vietnam.
Partly because of this, in May 2002, the Board requested a 
medical expert opinion from the VA Chief Public Health and 
Environmental Hazards Officer, S.M., M.D., M.P.H.  See 
38 C.F.R. § 20.901 (2001).  Dr. M. replied later that month 
and forwarded an opinion from a toxicologist in the Office of 
Public Health and Environmental Hazards, M.A.B, Ph.D.  Dr. M. 
noted her agreement with the conclusions reached by Dr. B.  

Dr. B. stated that although PCP had been used as a herbicide, 
he was not aware of any information that PCP was used as an 
herbicide in Vietnam during the Vietnam war.  He further 
indicated that Agent Orange could have been contaminated with 
small amounts of PCP.  He stated that lacking specific 
information that Agent Orange used in Vietnam contained 
significant amounts of PCP, it was only possible to state 
that it is less likely than not that the veteran would have 
been exposed to PCP while service on active duty in Vietnam.  

Dr. B. stated that his review of the few case studies, 
letters and medical reports on PCP, including the literature 
provided by Dr. R.M. (i.e., the letter and journal articles 
outlined above), suggested that exposure to high doses of PCP 
is indeed associated with aplastic anemia.  Dr. B. noted that 
most of the cases reported involved very high exposures from 
industrial use and from use by private citizens in an 
uncontrolled fashion.  He stated that his review indicated 
that in reported cases, onset of aplastic anemia quickly 
followed the PCP exposure, probably by direct and immediate 
damage to hematopoietic cells.  He stated that one report of 
various health effects in 13 different cases possibly related 
to PCP speculated that there could be a significant latency 
between exposure to PCP and adverse health effects.  Dr. B. 
noted that the cases of aplastic anemia described in that 
report appeared to occur within two years of exposure, and 
that many appeared to occur within months of exposure.  He 
concluded that given this information, it seemed unlikely 
that someone would develop aplastic anemia two decades or 
more following exposure to PCP, assuming that the initial 
exposure was sufficiently large to ever cause aplastic 
anemia.  Dr. B. stated that it was therefore his opinion that 
it was possible that the aplastic anemia diagnosed in the 
veteran could be related to a possible exposure to PCP as a 
contaminant in Agent Orange in service, but that he could not 
state that it is as likely or more likely than not that his 
aplastic anemia was the result of herbicide exposure.  

As an enclosure to his opinion, Dr. B. provided a paper 
titled Excerpts from Toxicological Profile for 
Pentachlorophenol CAS# 87-86-5 August 1999 Draft for Public 
Comment, Agency for Toxic Substance and Disease Registry 
(ATSDR), U.S. Department of Health and Human Services.  The 
profile sated that it was likely that the hemotoxicity 
observed in humans exposed to PCP may be the result, in part, 
of the contaminants present in PCP.  It was noted that 
intermediate and chronic exposure to PCP vapors from wood 
preservatives had been correlated with the onset of aplastic 
anemia and pure red cell aplasia.  The profile stated that 
commercial PCP, the common form of PCP in use, was frequently 
contaminated with polychlorinated dibenzo-p-dioxins and 
dibenzofurans that may contribute to the adverse 
hematological effects.  It was further stated that in animal 
studies hematologic changes after oral exposure to PCP were 
seen following exposure to technical-grade PCP but not 
purified PCP.  It was stated that the findings of those 
studies collectively indicated that impurities present in 
technical-grade PCP might be the cause of the observed 
hematologic effects.  

In her memorandum forwarding Dr. B.'s opinion, Dr. S.M. 
stated that she concurred fully with the toxicologist's 
opinion based on review of the case and the relevant 
literature that it is not possible to state that it is as 
likely as not that this veteran's aplastic anemia was due to 
exposure to Agent Orange or its contaminant, PCP, during his 
service in Vietnam.  She pointed out that while there had 
been cases of aplastic anemia following exposure to PCP, the 
exposure was at much higher doses than the trace amounts 
which might have been present in Agent Orange.  She said that 
furthermore the latency periods between exposure and 
development of the aplastic anemia were much shorter than the 
22 years between the veteran's exposure to Agent Orange in 
1970 and the subsequent development of disease in 1992 or 
1993.  

Reviewing the record outlined above, and for reasons detailed 
below, the Board finds that although the scientific 
literature suggests a possible relationship between exposure 
to pentachlorophenol (PCP) and aplastic anemia, the evidence 
does not demonstrate that the veteran's aplastic anemia was 
causally related to exposure to PCP in service or to exposure 
to any other herbicides in service, including any 
contaminants of those herbicides common to those herbicides 
and PCP.  

As to the argument that exposure to PCP in service resulted 
in the veteran's aplastic anemia, there is in fact no 
evidence of such exposure.  The appellant and those 
physicians who submitted evidence in support of her claim 
appear to have been speculating that there was in fact PCP 
exposure in service; they have pointed to no evidence that 
such was in fact the case.  The only indication of possible 
PCP exposure to PCP in service comes from the VA toxicologist 
who could only say that it was "possible" that ingredients in 
Agent Orange "could" have been contaminated with small 
amounts of PCP.  Such a general, inconclusive statement is to 
be accorded little weight of probative value.  See Warren v. 
Brown, 
6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Even if one accepts for the sake of discussion that small 
amounts of PCP could have found their way into herbicides in 
Vietnam, this does not lead to the conclusion that exposure 
to PCP was the cause of the veteran's aplastic anemia decades 
after service.  Both the VA toxicologist, Dr. B., and VA 
Chief Public Health and Environmental Hazards Officer; Dr. 
S.M., observed that the scientific literature has documented 
aplastic anemia associated with high doses of PCP and latency 
periods were  generally within 2 years of exposure to the 
PCP.  Based on review of the literature and consideration of 
their knowledge of the herbicides used in Vietnam, they found 
it less likely than not that the veteran was exposed to PCP 
in service, and only to trace amounts, if at all.  They also 
noted that the veteran's aplastic anemia was not manifested 
until at least two decades after service.  This led to their 
conclusion that it is less likely than not that the veteran's 
aplastic anemia was due to exposure to PCP in service.  

The Board finds that the opinions of the VA toxicologist and 
VA Chief Public Health and Environmental Hazards Officer are 
more probative than the private opinions which apparently 
simply assumed that the veteran was exposed to PCP in service 
and did not consider dose amounts.  As indicated above, the 
medical opinions in favor of the appellant were based on 
studies involving significant exposure to PCP under 
circumstances involving uncontrolled and ill-advised direct 
usage in civilian life.  Under such circumstances, aplastic 
anemia manifested itself in a relatively short time frame 
(generally within two years).  As pointed out by Dr. B. and 
Dr. M., the veteran was exposed to minute amounts of PCP, if 
indeed he was exposed to any PCP at all, and his aplastic 
anemia did not manifest for over two decades after he left 
service.  

The question which must be answered by the Board is whether 
there is a nexus between the veteran's death and his alleged 
in-service exposure to PCP.  This question is essentially 
medical in nature. The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, 
the physician's knowledge and skill in analyzing the 
data,
and the medical conclusion that the physician reaches. . 
. . 
As is true with any piece of evidence, the credibility 
and 
weight to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

After having carefully considered the matter, the Board 
concludes that the opinions in the appellant's favor are 
based on the faulty premise that the veteran was exposed to 
large quantities of PCP in service when there is no evidence 
whatsoever that this was in fact the case.  In addition, the 
medical opinions in support of the appellant's position do 
not discuss the lapse in time between the purported exposure 
to PCP in service and the development of aplastic anemia many 
years later.  The Board therefore places little weight of 
probative value on these opinions and on the underlying 
scientific and medical articles, which as noted above involve 
exposure to large doses of PCP in industrial settings and do 
not address exposure of Vietnam veterans to herbicides such 
as Agent Orange.   

The Board is therefore persuaded that the preponderance of 
the evidence is against the finding that the veteran's 
aplastic anemia was due to exposure to PCP in service.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999) (unpublished decision), cert. denied 120 S. 
Ct. 1251 (2000) [it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given].  

The same reasoning applies to the appellant's primary 
argument that since PCP and Agent Orange have common 
contaminants and since technical-grade PCP, which contains 
those contaminants, has been associated with aplastic anemia 
that exposure to Agent Orange caused the veteran's aplastic 
anemia.  Neither the evidence submitted by the appellant nor 
the VA medical opinions support this argument.  
The logical inference required to reach the result sought by 
the appellant is simply not supported by the evidence.  As 
has been pointed out by the VA experts, the cases of exposure 
to PCP that have be associated with aplastic anemia have 
involved what the experts have described as high doses and 
short latency times.  Even if it were assumed that it was PCP 
contaminants alone that were etiologically related to the 
observed cases of aplastic anemia, there is nothing in the 
evidence of record that demonstrates that the dose of the 
same contaminants in the Agent Orange to which the veteran 
was exposed was at an equivalent level.  In addition,  as the 
VA experts have pointed out, the latency period in the 
veteran's case, though shorter than the one 30-year latency 
period shown in the literature, is substantially longer than 
that otherwise documented in cases of PCP exposure.  

Although the Board has no reason whatsoever to doubt the 
appellant's sincerity, or the scientific knowledge of those 
who provided her with opinions, the relationship propounded 
by the appellant between the veteran's exposure to herbicides 
in Vietnam and his death from aplastic anemia is simply not 
supported by the evidence of record.  The Board rejects the 
logic of the appellant's argument, which is based on the 
faulty premise that the veteran was exposed to PCP in 
service. 

In short, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.  



CONTINUED ON NEXT PAGE


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

